ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action to hold an executor liable upon his bond. Mary Griffith died testate, appointing Archard Brandon executor and trustee. Brandon qualified as executor, but did not qualify as trustee. The assets of the es-state came into Brandon’s hands, but he died without having accounted for said property as executor.- The funds were never transferred to Brandon as special trustee in accordance with the terms of the will. The Probate and Common Pleas Courts charged Brandon, as executor, with assets of the estate in the sum of $10,019.02 and refused to charge the same’ or any part thereof against Brandon as special trustee. From this finding error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower courts, the Court of Appeals held:
1. Failure of Brandon to qualify as special trustee as required by statute would raise a strong, if not conclusive presumption, against the separation or transfer of the trust fund to the special trustee. Under the circumstances we are of the opinion that the executor was liable upon his bond for the amount of said estate as adjudicated by the lower courts.